 AVONDALE SHIPYARDS, INC.73AvondaleShipyards,Inc.andInternationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths,ForgersandHelpers,AFL-CIO,Petitioner.Case 15-RC-3422January 9, 1969DECISION, ORDER, AND AMENDEDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn December 22, 1966, the Regional Director forRegion 15, following hearing, issued a Decision andDirectionofElectioninaunitcomprisingproductionandmaintenance employees of theEmployer at its Avondale, Harvey, and BayouBlack Divisions. Thereafter, a Request for Reviewwas filed by the Employer, which was subsequentlydenied by the Board. On January 26, 1967, anelection was conducted. On February 14, 1967, theRegional Director issued a Supplemental Decisionand Direction of Second Election, which set asidethe election because of meritorious objections filedby the Petitioner. The second election has beendelayed becauseof,inter alia,the Employer's refusalto furnish anExcelsiorlistof eligible voters. OnJune 7, 1968, the Employer filed with the RegionalDirector a petition requesting a reopening of therecord to take evidence as to its newly formedIndustrial and Standard Paint Divisions, which itassertedmust necessarily be included in any unitfound appropriate. Thereafter, the Petitioner filed astatement in opposition.On July 5, 1968, theRegionalDirector issued an order reopening therecord, and directing a further hearing to determinewhether the unit should be redefined, as requestedby the Employer. On August 12, 1968, theEmployer filed with the Regional Director a petitionto vacate his direction of a second election and tocertify the result of the first election.' Thereafter,the Petitioner filed an opposition to the Employer'spetition.2Pursuant to the order of July 5, 1968, a hearingwas held before Hearing Officer R. Kelly Baird. Atthishearingevidencewas adduced as to theEmployer's Industrial and Paint Divisions, and alsoas to a newly created Steel Sales Division. At theconclusion of the hearing the Regional Directortransferred thematter to the National LaborRelations Board for decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, the'This petition was referred to the Regional Director by the HearingOfficer, but was not acted upon by him. By virtue of the subsequenttransferral of the instant proceedings to the Board, we shall pass on it anddeny it for reasons discussed,infra'The Petitioner, in its brief to theBoard, renewssuch opposition andobjects to redefinition of the unitWe find no merit therein for reasonsdiscussed,infra.National Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.The Employer and the Petitioner havefiled briefs which have been duly considered.Upon the entire record in this case, the Boardfinds:1.The Petitioner moves that the Board dismissthe reopened proceeding and direct the holding of asecond election in the unit as originally described,on the principal ground that by setting up newdivisions the Employer could indefinitely delay anelection. The motion is denied. There is nothing inthe record to show that this was the purpose for thecreation of the new divisions. Moreover, it would bean exercise in futility to conduct an election in whatwas no longer an appropriate unit, and we see nopurpose in perpetuating the description of a unit if,as the Employer contends, circumstances haverendered that description obsolete.2.The Employer moves that we reverse theRegionalDirector'sSupplementalDecisionofFebruary 14, 1967, and certify the results of the firstelection, contending chiefly that a new showing ofinterest should be required before direction of asecond election, because of an expansion of the unit.However, it has not been the Board's practice torequire a new showing of interest in the case ofexpanding units.' As the first election has been setaside based on the Employer's conduct, a secondelectionmust in any event be held. We areadministrativelysatisfiedPetitioner'sshowing isadequate.Accordingly, the Employer's motion ishereby denied.3.The Employer is a Louisiana corporationengaged primarily in the construction and repair ofocean-going and inland-waterway vessels, off-shoredrilling rigs, and othersea-goingvessels.The scopeof the original unit found appropriate hereinincluded various plants of the Employer engaged inshipbuilding,rangingfrom 2 to 80 miles apart, inthe state of Louisiana.The Employer contends that the above unit is nolonger appropriate because of its creation of threeadditional divisions since the appropriate unit wasdetermined. Because these divisions allegedly haveworking conditions similar to those in the includedplants,and are subject to thesamecentralizedpersonnel and operating policies and have the samedegreeof functional integration, the Employerclaimsthey are necessarily a part of the appropriateunit, and asks that the description be changed toinclude them.The Petitioner, while objecting to the reopening ofthe record, now agrees that one of the additionaldivisions, the Industrial Division, should be includedin the unit description. However, the Petitioner does'See, e.g.,Trenton Foods,101 NLRB 1769.174 NLRB No. 14 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot agree that the other two are necessarily a partof the unit found appropriate, contending thatnothing corresponding to the Steel Sales Divisionwas included in the original unit description, and,further,thattheStandardPaintDivisionisessentially not a part of the shipbuilding operationsof the Employer and is operated autonomously fromthe other divisions.a.The Industrial Division:Thisdivisionwascreated on June 1, 1968, from two departments oftheEmployer'sAvondale and Harvey divisionswhich were included in the appropriate unit. Thesedepartments were moved to their present location,some 2 miles from the Harvey Division and 8 milesfrom the Avondale Division, around January 1,1968. It appears that while this division performsworkforoutsidecustomersnotpreviouslyperformed,mostof itswork, involving themanufacture of components for ships constructed bytheEmployer, is substantially the same as thatperformed in the original unit. The parties stipulatedthat functions performed by this division wereformerly performed by employees in classificationsencompassed in the original unit description, andthat one half of this division's employee complementwere formerly employed in other departments of theEmployer. Accordingly, as the work of this divisionappears to be substantially a relocation of work inthe original unit, we shall accept the stipulation ofthe parties to include this division.4b.The Steel Sales Division:5This division, likethe Industrial Division, involves the transfer of workand personnel from a unit department of theAvondaleDivision,inthiscase the work ofsupplyingsteelforuseintheEmployer'sshipbuildingoperations,andanorganizationalchange to the status of a division, on August 1,1968. Such work is being performed at the samelocation as the work performed by the IndustrialDivision. It appears that all 18 individuals employedby the Steel Sales Division at the time of thehearing had formerly performed comparable workfor the Avondale division, and had been eligible tovote in the first election. As the operations of thisdivision are substantially a relocation of functionsperformed in the original unit, utilizing the sameemployees, we shall include the Steel Sales Divisionin the unit description.c.The StandardPaintDivision:In September1967, the Employer purchased the Standard Paints-_--'We shall leave the dispute over the unit placement of Lerille, anemployee in the marine closure department of the Industrial Division, tochallenged ballot, as the record is not sufficiently complete to determinewhether he is a managerial employee who should be excluded from theunit, as contendedby thePetitioner.'The Petitioner objects to consideration of the status of this divisionbecause the notice of reopened hearing did not mention it. The Petitionerwas afforded full opportunity at the hearing to litigate the status of thisdivision,and did not request a postponement on the ground of surprise,and Varnish Company, Inc., a separate unrelatedcorporation.This corporation was engaged in themanufacture and sale of industrial and house paints,and was owned principally by Jack B. Valley. Priorto its purchase by the Employer, Standard Painthad sold 20 percent of its paint to the Employer.Thereafter, the Employer continued the Companywith the same complement of employees andmanagement, at the same location, about 1 milefrom the Harvey Division. Valley was made vicepresident and general manager of the newly formedStandard Paint Division on July 1, 1968. Thismanagement, unlike other divisionmanagementswhich do no hiring, exercises substantially the samecontrol over hiring of its own employees as it didbefore it sold the business to the Employer. Thisdivision is also somewhat less functionally integratedthan the other divisions, in that, unlike them, billingand collecting from their own customers is done byStandardPaintDivisionpersonnel rather thanEmployer's headquarters personnel. There have beenno transfers of employees between this division andother divisions.Moreover, the hours of work ofemployees of this division are different from thehours of work of employees in other divisions. And,unlike other divisions, at least 65 percent of thePaintDivisions'sproductsaresold to outsidecustomers.Under the foregoing circumstances, wedo not believe that the employees of the StandardPaintDivision necessarily have a community ofinterestwith the employees in the appropriate unit,and we shall not include them.ORDERIt ishereby ordered that the unit found by theRegional Director to be appropriate be, and herebyis, redescribed to read as follows:All production and maintenance employees of theEmployer at its Avondale, Harvey, Bayou Black,Industrial and Steel Sales divisions, including theAvoncraft division, but excluding the StandardPaint division, office clerical employees, guards,professionalemployees,andsupervisors,asdefined in the Act.[Amended Direction of Second Election' omittedfrom publication.]accordingly, we find that the Petitioner was not prejudiced by the failure togive advance noticeMoreover,technical rules of pleading need not befollowed in a representation proceeding since it is non-adversary in nature.Accordingly,we find no merit in Petitioner's objection.'An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional DirectorforRegion 15 within 7 days after the date of issuance of the Notice ofSecond Election The Regional Director shall make the list available to allthe parties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.ExcelsiorUnderwearInc., 156 NLRB 1236